DETAILED ACTION
Applicant’s amendment and arguments filed March 23, 2022 is acknowledged.
Applicant’s amendments have overcome the previous rejection under 35 U.S.C 101 and 35 U.S.C. 112(b).
Claims 1, 8, 9, 16, 20, and 26-40 have been amended.
Claims 1-40 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, 16-31, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (hereinafter Murphy) (U.S. Patent Application Publication # 2015/0139193 A1) in view of Sung et al. (hereinafter Sung) (U.S. Patent Application Publication # 2019/0190658 A1), and further in view of Iizuka et al. (hereinafter Iizuka) (U.S. Patent Application Publication # 2016/0226725 A1).
Consider claims 1, 16 and 26, Murphy teaches and discloses a data network and method of transmitting data between a first peer (communication device, figure 1) and a second peer (tunnel server via base station; figure 1), the method comprising: 
on determining that the data satisfies an importance threshold (QoS; [0022]): transmitting, from the first peer (communication device, figure 1), a first data packet within the first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, a first primary packet sequence identifier, and a secondary packet sequence identifier; and transmitting, from the first peer, a second data packet within the second tunneling session, the second data packet having a second tunnel identifier associated to the second tunneling session, a second primary packet sequence identifier, and the secondary packet sequence identifier ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels); and 
on determining that the data does not satisfy the importance threshold (QoS; [0022]): transmitting, from the first peer, the first data packet within the first tunneling session, the first data packet having the first tunnel identifier associated to the first tunneling session, and the first primary packet sequence identifier ([0016]; [0017]; [0020]; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit over a first tunnel where the data unit have tunneling information associated with the respective tunnel). 
However, Murphy may not expressly disclose establishing a plurality of tunnelling session between the first peer and the second peer, wherein the plurality of tunnelling sessions comprises at least a first tunnelling session and a second tunnelling session.
Nonetheless, in the same field of endeavor, Sung teaches and suggests establishing a plurality of tunnelling session (plurality of tunnels) between the first peer (106, figures 1A-C) and the second peer (108, figures 1A-C), wherein the plurality of tunnelling sessions comprises at least a first tunnelling session and a second tunnelling session ([0046]; teaches establishing a plurality of tunnels, including a first and second tunnel, between the communication routers; figures 1A-C).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate establishing a plurality of tunnels, including a first and second tunnel, between the communication routers as taught by Sung with the data network and method as disclosed by Murphy for the purpose of transmitting data packets between network devices and providing error correction, as suggested by Sung.
However, Murphy, as modified by Sung, may not expressly disclose wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate. 
Nonetheless, in the same field of endeavor, Iizuka teaches and suggests wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate ([0074]; [0076]; [0085]; teaches duplication is determined based on the analysis and presence of the second identifier within the packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate duplication is determined based on the analysis and presence of the second identifier within the packet as taught by Iizuka with the data network and method as disclosed by Murphy, as modified by Sung, for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 2, 17, and 27, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first primary packet sequence identifier is unique within the first tunneling session and/or the second primary packet sequence identifier is unique within the second tunneling session ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

Regarding claims 3, 18, and 28, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first tunneling session is associated to a first route, the first route associated to a first routing version identifier, the first routing version identifier maintained in computer memory associated to the first peer ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel).
 
Regarding claims 4, 19, and 29, Murphy, as modified by Sung and Iizuka, further teaches and suggests maintaining the first routing version identifier in computer memory within a routing table ([0030]; [0038]; routing table). 

Regarding claims 5 and 30, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first data packet comprises one of a network content packet, a keep-alive packet, or a routing table packet ([0030]; [0038]; routing table). 

Regarding claims 6 and 31, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the second data packet comprises a network content packet ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches comprises network content). 

Regarding claims 8 and 33, Murphy teaches and discloses a method of transmitting data between a first peer (communication device, figure 1) and a second peer (tunnel server via base station; figure 1) comprising: transmitting, from the first peer, a first data packet within the first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, a first primary packet sequence identifier, and a secondary packet sequence identifier; and transmitting, from the first peer, a second data packet within the second tunneling session, the second data packet having a second tunnel identifier associated to the second tunneling session, a second primary packet sequence identifier, and the secondary packet sequence identifier ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels).
However, Murphy may not expressly disclose establishing a plurality of tunnelling session between the first peer and the second peer, wherein the plurality of tunnelling sessions comprises at least a first tunnelling session and a second tunnelling session.
Nonetheless, in the same field of endeavor, Sung teaches and suggests establishing a plurality of tunnelling session (plurality of tunnels) between the first peer (106, figures 1A-C) and the second peer (108, figures 1A-C), wherein the plurality of tunnelling sessions comprises at least a first tunnelling session and a second tunnelling session ([0046]; teaches establishing a plurality of tunnels, including a first and second tunnel, between the communication routers; figures 1A-C).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate establishing a plurality of tunnels, including a first and second tunnel, between the communication routers as taught by Sung with the data network and method as disclosed by Murphy for the purpose of transmitting data packets between network devices and providing error correction, as suggested by Sung.
However, Murphy, as modified by Sung, may not expressly disclose wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate.
Nonetheless, in the same field of endeavor, Iizuka teaches and suggests wherein the presence of the secondary packet sequence identifier within the first data packet indicates that the first data packet is a duplicate; and wherein the presence of the secondary packet sequence identifier within the second data packet indicates that the second data packet is a duplicate ([0074]; [0076]; [0085]; teaches duplication is determined based on the analysis and presence of the second identifier within the packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate duplication is determined based on the analysis and presence of the second identifier within the packet as taught by Iizuka with the data network and method as disclosed by Murphy, as modified by Sung, for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 9, 20, and 34, Murphy teaches and discloses a data network and method of resolving data transmitted between a first peer (communication device, figure 1) and a second peer (tunnel server via base station; figure 1) comprising: receiving, at the second peer, a first data packet within a first tunneling session, the first data packet having a first tunnel identifier associated to the first tunneling session, a first primary packet sequence identifier, and a secondary packet sequence identifier; receiving, at the second peer, a second data packet within a second tunneling session, the second data packet having a second tunnel identifier associated to the second tunneling session, a second primary packet sequence identifier, and the secondary packet sequence identifier ([0016]; [0017]; [0020]; “…the second copy of the encapsulated data unit can have a tunnel header including information associated with the second tunnel…”; [0022]; [0041]; “…a sequence number in the tunnel header of the incoming data units …”; [0043]; teaches transmitting a first data unit and a second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective first and second tunnels). 
However, Murphy may not expressly disclose wherein the first tunnelling session and the second tunnelling session are both established between the first peer and the second peer.
Nonetheless, in the same field of endeavor, Sung teaches and suggests wherein the first tunnelling session and the second tunnelling session are both established between the first peer (106, figures 1A-C) and the second peer (108, figures 1A-C) ([0046]; teaches establishing a plurality of tunnels, including a first and second tunnel, between the communication routers; figures 1A-C).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate establishing a plurality of tunnels, including a first and second tunnel, between the communication routers as taught by Sung with the data network and method as disclosed by Murphy for the purpose of transmitting data packets between network devices and providing error correction, as suggested by Sung.
However, Murphy, as modified by Sung, may not expressly disclose discarding the first data packet or the second data packet on determining that both the first data packet and the second data packet include the secondary packet sequence identifier (although Murphy does teach and suggest dropping the data unit; [0021]).
Nonetheless, in the same field of endeavor, Iizuka teaches and suggests discarding the first data packet or the second data packet on determining that both the first data packet and the second data packet include the secondary packet sequence identifier ([0007]; [0008]; teaches discarding the second packet based on determining duplication which is based on the identifier; [0081]; [0084]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate discarding the second packet based on determining duplication which is based on the identifier as taught by Iizuka with the data network and method as disclosed by Murphy, as modified by Sung, for the purpose of reducing processing burden when monitoring and analyzing network packets for duplicate packets, as suggested by Iizuka.

Regarding claims 10, 21, and 35, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first primary packet sequence identifier is unique within the first tunneling session and/or the second primary packet sequence identifier is unique within the second tunneling session ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

Regarding claims 11, 22, and 36, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first tunneling session is associated to a first route, the first route associated to a first routing version identifier, the first routing version identifier maintained in computer memory associated to the second peer ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]; teaches transmitting a first and second data unit over a first and second tunnel where the data unit have tunneling information associated with the respective tunnel). 

Regarding claims 12, 23, and 37, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the first data packet includes a routing version identifier associated to the first data packet, the method further comprising transmitting a routing table packet on determining a mismatch between the first routing version identifier and the routing version identifier associated to the first data packet ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]. 

Regarding claims 13, 24, and 38, Murphy, as modified by Sung and Iizuka, further teaches and suggests wherein the routing table packet includes the first routing version identifier ([0016]; [0017]; [0020]; [0022]; [0041]; [0043]. 

Regarding claims 14, 25, and 39, Murphy, as modified by Sung and Iizuka, further teaches and suggests maintaining the first routing version identifier in computer memory within a routing table ([0030]; [0038]; routing table). 

Claims 7, 15, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (hereinafter Murphy) (U.S. Patent Application Publication # 2015/0139193 A1) in view of Sung et al. (hereinafter Sung) (U.S. Patent Application Publication # 2019/0190658 A1) and Iizuka et al. (hereinafter Iizuka) (U.S. Patent Application Publication # 2016/0226725 A1), and further in view of Sankaran et al. (hereinafter Sankaran) (U.S. Patent Application Publication # 2007/0199052 A1).
Regarding claims 7 and 32, Murphy, as modified by Sung and Iizuka, discloses the claimed invention, but may not expressly disclose wherein the first data packet comprises a keep-alive packet, the keep-alive packet including the first routing version identifier. 
Nonetheless, in the same field of endeavor, Sankaran teaches and suggests wherein the first data packet comprises a keep-alive packet, the keep-alive packet including the first routing version identifier ([0025]; “…A keep-alive message or the routing protocol update is encapsulated according to the GRE technique. Any such message…includes the IP address…a version number field…information regarding the type of routing protocol...”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keep-alive message as taught by Sankaran with the data network and method as disclosed by Murphy, as modified by Sung and Iizuka, for the purpose of maintaining tunnel information between devices, as suggested by Sankaran.

Regarding claims 15 and 40, Murphy, as modified by Sung and Iizuka, discloses the claimed invention, but may not expressly disclose wherein the first data packet comprises a keep-alive packet. 
Nonetheless, in the same field of endeavor, Sankaran teaches and suggests wherein the first data packet comprises a keep-alive packet ([0025]; “…A keep-alive message or the routing protocol update is encapsulated according to the GRE technique. Any such message…includes the IP address…a version number field…information regarding the type of routing protocol...”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keep-alive message as taught by Sankaran with the data network and method as disclosed by Murphy, as modified by Sung and Iizuka, for the purpose of maintaining tunnel information between devices, as suggested by Sankaran.

Response to Arguments
Applicant's arguments with respect to claims 1-40 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 26, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477